USCA4 Appeal: 20-6278      Doc: 46         Filed: 12/01/2022     Pg: 1 of 21




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-6278


        AJANAKU E. MURDOCK

                             Plaintiff - Appellant,

                      v.

        CHRISTINA THOMPSON, Former Sergeant / Legal Mail Carrier, formerly known
        as FNU Thompson; DONNA MCALLISTER, Richmond Unit Secretary, formerly
        known as FNU McAllister; WESLEY MABRY, Administrative Assistant, formerly
        known as FNU Mabry; DONNA HOUSER, Mailroom Employee, formerly known
        as FNU Houser; ELIZABETH T. PAUL, Mailroom Employee, formerly known as
        E. Paul,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:18-cv-00020-FDW)


        Submitted: September 9, 2022                                  Decided: December 1, 2022


        Before NIEMEYER and WYNN, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Gregory J. DuBoff, Matthew A. Fitzgerald, Appellate Justice Initiative,
        MCGUIREWOODS LLP, Richmond, Virginia, for Appellant. Joshua H. Stein, Attorney
        General, Nicholas S. Brod, Assistant Solicitor General, Norlan Graves, Special Deputy
USCA4 Appeal: 20-6278      Doc: 46         Filed: 12/01/2022    Pg: 2 of 21




        Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
        Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 20-6278      Doc: 46          Filed: 12/01/2022     Pg: 3 of 21




        PER CURIAM:

               Ajanaku Murdock was a prisoner incarcerated at the Lanesboro Correctional

        Institution (Lanesboro), a state prison in Polkton, North Carolina. Proceeding pro se,

        Murdock filed a civil rights suit under 42 U.S.C. § 1983 against Lanesboro officials

        Christina Thompson, a mailroom processing assistant and former sergeant; Donna

        McAllister, an administrative associate; Wesley Mabry, an administrative assistant and

        facility head designee; and Donna Houser and Elizabeth T. Paul, both mailroom processing

        assistants (collectively, Defendants). As relevant here, Murdock alleged that Defendants

        violated his right of access to the courts by prohibiting him from sending a “Motion for a

        Speedy Trial” by certified mail (the access claim). J.A. 5. He also alleged that Lanesboro’s

        mail policies violated his First Amendment right to send and receive mail (the First

        Amendment claim). 1

               The district court first screened Murdock’s complaint pursuant to the in forma

        pauperis statute, 28 U.S.C. § 1915(e)(2)(B)(ii), and dismissed the access claim. After

        discovery, it granted Defendants summary judgment on the First Amendment claim.

        Murdock appealed pro se and moved for the appointment of counsel, which this Court



               1
                 Murdock raised several other variations of his First Amendment claim in his
        informal brief, alleging that certain Defendants interfered with his right to receive and send
        mail. His court-appointed counsel declined to brief those claims on the ground that they
        lack merit. “[W]e treat a formal brief by appointed counsel as controlling unless ignoring
        an issue raised by a pro se appellant’s informal brief would result in ‘grave injustice.’”
        Chin-Young v. United States, 774 F. App’x 106, 115 n.4 (4th Cir. 2019) (citing Slezak v.
        Evatt, 21 F.3d 590, 593 n.2 (4th Cir. 1994)). We perceive no “grave injustice” in
        addressing only those issues that Murdock’s counsel briefed, and, as such, treat the
        counseled brief as controlling. Id.

                                                      3
USCA4 Appeal: 20-6278        Doc: 46        Filed: 12/01/2022     Pg: 4 of 21




        granted. We now address two issues: (1) the district court’s screening-stage dismissal of

        the access claim and (2) its grant of summary judgment to Defendants on the First

        Amendment claim. For the reasons that follow, we affirm.


                                                      I.

                                                     A.

               We begin with the facts related to the access claim. From September 2013 to

        November 2018, Murdock was an inmate at Lanesboro, following his conviction on state

        charges. From 2014 to 2015, Murdock was indigent. He was not indigent from 2015

        through at least 2016.

               In 2014, while incarcerated, Murdock faced new pending state charges in Iredell

        County, North Carolina. According to Murdock’s complaint, around February 2014, he

        attempted to file with “the Court” what he characterized as a “Motion for a Speedy Trial”

        regarding his pending charges. 2 J.A. 5. He did not describe the document’s contents. His

        complaint did not indicate the court to which Murdock intended to send the motion and the

        charges to which the motion was related. In its screening order, the district court deemed

        the document “a pro se motion for speedy trial” related to a “criminal case.” J.A. 22–23.

        On appeal, Murdock’s counsel clarify that he sought to make a speedy-trial request or

        demand under North Carolina law, which Defendants do not contest. 3


               2
                Murdock alleged that he attempted to file his request with “the Court.” J.A. 5. We
        presume that he meant the clerk of court where his charges were pending, as section 15A-
        711(c) requires.
               3
                   Consistent with Murdock’s counseled brief, we characterize the document at issue

                                                      4
USCA4 Appeal: 20-6278      Doc: 46         Filed: 12/01/2022      Pg: 5 of 21




               Two North Carolina statutes address inmate speedy-trial demands. The record does

        not indicate the provision upon which Murdock based his. The first statute provides that

        an inmate subject to a detainer “shall be brought to trial within eight months after he shall

        have caused to be sent . . . , by registered mail, written notice of his place of confinement

        and request for a final disposition of the criminal charge against him.” N.C. Gen. Stat.

        § 15-10.2(a). A detainer allows an inmate in the North Carolina state prison system to “be

        held to account for any other charge pending against him” by a court order directing the

        inmate “to answer the charge pending in such court.” § 15-10.1.

               The second statute provides that an inmate who has pending charges but is not

        subject to a detainer “may, by written request filed with the clerk of the court where the

        other charges are pending, require the prosecutor prosecuting such charges to proceed.”

        § 15A-711(c). A copy of the request must be served on the prosecutor in compliance with

        North Carolina Rule of Civil Procedure 5(b). Id. Once an inmate files his request with the

        clerk, the prosecutor has six months to ask the custodian of the inmate’s prison to

        temporarily release the inmate for trial on the pending charges. § 15A-711(a), (c). If the

        prosecutor fails to do so, the pending charges must be dismissed. § 15A-711(c). An inmate

        must prove that his speedy-trial request was properly filed and served for his charges to be

        dismissed pursuant to this statute. North Carolina v. Armistead, 807 S.E.2d 664, 672 (N.C.

        Ct. App. 2017).




        as a speedy-trial “demand” or “request” for purposes of this factual background. We
        discuss the implications of the lack of clarity surrounding the precise nature of Murdock’s
        “Motion for Speedy Trial” below. J.A. 5.

                                                     5
USCA4 Appeal: 20-6278      Doc: 46         Filed: 12/01/2022     Pg: 6 of 21




               Murdock informed Defendants that he believed that he needed to send his request

        via certified or registered mail. 4 However, he alleged, he learned that Lanesboro would

        not pay for certified mail because of his indigent status. 5 In response, Murdock filed an

        internal grievance in which he explained that the courts would not accept mail that was not

        registered or certified. Murdock then sent his request by first-class mail. He alleged that

        because he sent the demand through first-class mail, “the Court didn’t/couldn’t honor [his]

        speedy trial motions,” and he “was forced to plea [sic] out.” J.A. 6. Approximately one

        year after this incident, Murdock pled guilty to the pending charges and received a 20 to

        33-month “consecutive sentence.” J.A. 6. 6


               4
                First-class mail receives “expeditious handling and transportation” for a small fee.
        U.S. Postal Service, Mailing Standards of the United States Postal Service: Domestic Mail
        Manual § 130.2.1 & Price List (Notice 123), https://pe.usps.com/DMM300. Certified mail
        provides senders with additional security. Id. § 500.3.1.1. The Postal Service gives a
        sender a “mailing receipt” to show that the item was deposited in the mail. Id. § 500.3.1.1.
        The sender can also purchase a “return receipt” to confirm delivery. Id. Certified mail
        costs more than first-class mail, and it requires more documentation and processing by
        Postal Service employees. Id. § 500.3.2.1, Price List (Notice 123). Registered mail
        provides further protection. It uses “a system of receipts to monitor the movement of the
        mail from the point of acceptance to delivery.” Id. § 500.2.1.1. Registered mail costs more
        than certified mail and has similar documentation and processing requirements. Id.
        § 500.2.1.2, Price List (Notice 123).
               5
                Murdock’s complaint does not mention the availability of registered mail at
        Lanesboro.
               6
                 Murdock neither alleges the charges to which he pleaded guilty nor the sentence
        to which the 20–33 sentence ran consecutively. According to the North Carolina
        Department of Public Safety, it appears that the relevant convictions were intimidating a
        witness and possession of a Schedule II drug. Offender Public Information, N.C. Dep’t of
        Pub. Safety (enter “Murdock” in the “Last Name” box and “Ajanaku” in “First Name” box,
        click search, and click the hyperlink for “Offender Number 0634508”). Murdock was
        convicted of these charges in January 2015. The minimum sentence for these convictions
        was one year and eight months, and the maximum was two years and nine months. Id.

                                                     6
USCA4 Appeal: 20-6278      Doc: 46          Filed: 12/01/2022     Pg: 7 of 21




                                                     B.

               We next turn to the facts relevant to the First Amendment claim. Lanesboro

        maintained different policies for indigent and non-indigent prisoners’ mail. The indigent-

        mail policy limited inmates’ personal mail to “the cost of 10 first-class one ounce letters

        per month.” J.A. 74. The cost of postage for personal mail was covered by the Inmate

        Welfare Fund. No written policy addressed certified and registered mail, but Thompson

        informed Murdock that Lanesboro would not pay for indigent inmates to send legal mail

        via certified mail without a “letter from the court” stating that certified mail was required.

        J.A. 378. Indigent inmates were free to send unlimited legal mail by first-class mail,

        however. First-class postage for indigent legal mail was “paid from the Inmate Welfare

        Fund.” J.A. 75. If needed, the prison processed outgoing indigent legal mail as first-class

        “packages” to ensure that the mail had enough postage. J.A. 68.

               As for the non-indigent mail policy, before 2016, inmates could pay to send any

        piece of mail by first-class, certified, or registered mail. By 2015, Murdock was no longer

        indigent, and he used certified mail regularly for both legal and personal matters. In April

        2016, Mabry reevaluated the non-indigent mail policy and decided to limit non-indigent

        inmates to sending only legal mail via certified and registered mail. Non-indigent inmates

        could still use first-class mail for personal mail. Mabry based this decision on the time-




        This sentence was to run consecutively to his sentences that he was then serving. Id.

                                                      7
USCA4 Appeal: 20-6278      Doc: 46          Filed: 12/01/2022     Pg: 8 of 21




        consuming procedures used by the U.S. Postal Service and Lanesboro’s mailroom staff to

        process certified and registered mail.



                                                     C.

               On January 11, 2018, Murdock filed a verified pro se complaint, raising several

        claims under § 1983. Murdock first alleged that when Defendants prevented him from

        using certified mail to send his speedy-trial demand, they violated his right of access to the

        courts. The second alleged that Lanesboro’s policies regarding certified and registered

        mail violated his First Amendment right to send and receive mail while incarcerated.

               The district court first screened Murdock’s pro se complaint under the in forma

        pauperis statute, 28 U.S.C. § 1915(e)(2)(B)(ii). In doing so, it dismissed the access claim,

        concluding that Murdock failed to “explain why his alleged inability to file a pro se motion

        for speedy trial forced him to plead guilty and receive a consecutive sentence.” J.A. 23.

        Additionally, the court reasoned that the claim “directly challenge[d] the validity of [his]

        guilty plea,” and for that reason, was barred by Heck v. Humphrey, 512 U.S. 477 (1994).

        J.A. 22–23. The court permitted the First Amendment claim to proceed past this initial

        review.

               After discovery, Defendants moved for summary judgment on the First Amendment

        claim, which the district court granted. The court reasoned that Defendants had adopted

        the indigent mail policy to save prison resources—a legitimate penological objective—and

        that Murdock could use first-class mail as an alternative means of exercising his First

        Amendment rights. It further explained that prison staff informed Murdock that he could


                                                      8
USCA4 Appeal: 20-6278      Doc: 46         Filed: 12/01/2022      Pg: 9 of 21




        request an exception to the prohibition on certified mail if he could show that a court order

        required him to use certified or registered mail, but Murdock did not present any evidence

        of such an order. As for the non-indigent mail policy, the court found that Defendants

        demonstrated that their limitations on certified and registered mail were reasonable “due

        to undue burdens on the mailroom and staff,” which Murdock failed to refute. J.A. 476.

               Murdock then appealed the district court’s screening and summary judgment orders

        pro se and moved for this Court to appoint counsel. The Court granted his motion. Once

        Murdock’s attorneys were appointed, the Court instructed them to brief the issue of

        “[w]hether the district court properly awarded summary judgment to defendants on

        plaintiff’s First Amendment claims related to his incoming and outgoing mail,” as well as

        any other questions that they deemed meritorious. Confirmation of Assignment of Counsel

        1, ECF No. 15. Murdock’s counsel briefed the access claim, as well as the summary

        judgment decision as it applied to Lanesboro’s mail policies.



                                                     II.

               This Court reviews section 1915(e)(2)(B)(ii) screening dismissals in the same way

        that we review dismissal under Federal Rule of Civil Procedure 12(b)(6). De’Lonta v.

        Angelone, 330 F.3d 630, 633 (4th Cir. 2003) (citations omitted). We review de novo the

        dismissal of claims on a 12(b)(6) motion. King v. Rubenstein, 825 F.3d 206, 214 (4th Cir.

        2016). Furthermore, we “accept as true all well-pleaded allegations and view the complaint

        in the light most favorable to the plaintiff.” Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d

        176, 180 (4th Cir. 2009). “To survive a motion to dismiss, the complaint’s factual


                                                     9
USCA4 Appeal: 20-6278       Doc: 46         Filed: 12/01/2022      Pg: 10 of 21




        allegations must be enough to raise a right to relief above the speculative level—that is, the

        complaint must contain enough facts to state a claim for relief that is plausible on its face.”

        King, 825 F.3d at 214 (cleaned up).

               This Court reviews motions for summary judgment de novo. Bostic v. Schaefer,

        760 F.3d 352, 370 (4th Cir. 2014). Under the federal rules, summary judgment is

        appropriate “if the movant shows that there is no genuine dispute as to any material fact

        and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A fact

        is ‘material’ if proof of its existence or non-existence would affect the disposition of the

        case under applicable law.” Wai Man Tom v. Hosp. Ventures LLC, 980 F.3d 1027, 1037

        (4th Cir. 2020) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “An

        issue of material fact is ‘genuine’ if the evidence offered is such that a reasonable jury

        might return a verdict for the non-movant.” Id. (citation omitted). The Court must construe

        all facts and reasonable inferences in the light most favorable to the non-moving party.

        Ballengee v. CBS Broad., Inc., 968 F.3d 344, 349 (4th Cir. 2020).




                                                     III.

                                                      A.

               First, we affirm the district court’s screening-stage dismissal of the access claim.

        “[P]risoners have a constitutional right of access to the courts.” Bounds v. Smith, 430 U.S.

        817, 821 (1977), abrogated on other grounds by Lewis v. Casey, 518 U.S. 343 (1996).


                                                      10
USCA4 Appeal: 20-6278       Doc: 46         Filed: 12/01/2022      Pg: 11 of 21




        Thus, prison authorities must “assist inmates in the preparation and filing of meaningful

        legal papers.” Id. at 828. For example, states must provide indigent inmates with stamps

        to mail legal documents. Id. at 824–25. To prevail on an access claim, an inmate must

        demonstrate an actual injury, meaning that his prison’s “alleged shortcomings . . . hindered

        his efforts to pursue a legal claim.” Lewis, 518 U.S. at 351. In a backwards-looking access

        claim like the one here, a plaintiff seeks recompense for “the loss of an opportunity to seek

        some particular order of relief.” 7 Christopher v. Harbury, 536 U.S. 403, 414 (2002).

        Generally, to prevail on such a claim, a plaintiff must establish (1) that he lost the

        opportunity to pursue a “‘nonfrivolous,’ ‘arguable’” underlying claim, (2) “the official acts

        frustrating the litigation;” and (3) that the relief he seeks is “unobtainable in other suits.”

        Id. at 415–16.

               Murdock argues that the district court erred in dismissing his access claim as

        insufficiently pled and as barred by Heck v. Humphrey, which generally prohibits a plaintiff

        from bringing claims whose success would “necessarily imply the invalidity of his

        conviction or sentence[,] . . . unless [he] can demonstrate that the conviction or sentence

        has already been invalidated.” 512 U.S. at 487. Defendants respond that Murdock’s claim


               7
                 In his complaint, Murdock sought forward-looking relief in the form of
        “[i]njunctive relief for the entire prison population who needs to send legal mail as certified
        even though they’re indigent.” J.A. 13. The district court properly dismissed his claims
        on behalf of other inmates because inmates may not file lawsuits on behalf of others, which
        Murdock does not challenge on appeal. See Hummer v. Dalton, 657 F.2d 621, 625–26 (4th
        Cir. 1981) (holding that a pro se prisoner may not act “as a knight-errant for all prisoners”).
        Murdock also characterizes his claim as purely backwards looking on appeal.
        Consequently, we do not consider any forward-looking claims for relief that Murdock
        brought below.


                                                      11
USCA4 Appeal: 20-6278        Doc: 46            Filed: 12/01/2022   Pg: 12 of 21




        is Heck barred, and that he failed to state a claim. Assuming without deciding that

        Murdock’s claim is not Heck barred, we affirm the district court’s dismissal of the access

        claim for failure to state a claim. 8

               Murdock’s access claim fails because he did not identify precisely the underlying

        claim that he sought to bring. In his complaint, he vaguely alleges that he sought “to

        properly file a ‘Motion for a Speedy Trial’” in 2014. J.A. 5. On appeal, both parties

        characterize the “motion” at issue as a “speedy-trial demand” or “request,” but nothing in

        the complaint could have indicated the exact nature and purpose of the document to the

        district court. See, e.g., Opening Br. 1; Resp. Br. 2. Thus, the district court had no way to

        determine whether the underlying speedy-trial claim was nonfrivolous and arguable. Of

        course, the district court bore the responsibility to construe Murdock’s pro se complaint

        liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (“[A] pro se

        complaint, however inartfully pleaded, must be held to less stringent standards than formal

        pleadings drafted by lawyers.” (citation omitted)). But it was not required to guess at any

        unexpressed or incomprehensible claims. Laber v. Harvey, 438 F.3d 404, 413 n.3 (4th Cir.

        2006) (“[O]ur task is not to discern the unexpressed intent of the plaintiff, but what the

        words in the complaint mean.”).



               8
                Notably, we hold that Murdock failed to state an access claim for different reasons
        than the district court. The court below explained that Murdock did not allege why
        Defendants’ indigent mail policy “forced him to plead guilty and receive a consecutive
        sentence.” J.A. 23. However, Murdock did not need to plead such an explanation. He
        only needed to allege that Defendants’ conduct “hindered his efforts to pursue a legal
        claim,” namely, his efforts to file his speedy-trial request. Lewis, 518 U.S. at 351.


                                                        12
USCA4 Appeal: 20-6278      Doc: 46         Filed: 12/01/2022      Pg: 13 of 21




               Moreover, even if we liberally construe the document as a speedy-trial demand, we

        would nevertheless affirm the district court’s conclusion that Murdock failed to sufficiently

        plead his access claim. Murdock’s allegations simply did not demonstrate that Defendants’

        certified- and registered-mail restrictions actually “hindered his efforts to pursue a legal

        claim” under either of North Carolina’s two speedy-trial statutes. 9 Lewis, 518 U.S. at 351.

        Regardless of which statute might have applied to Murdock, neither imposed a certified-

        or registered-mail requirement on him.

               First, section 15-10.2 requires prisoners subject to a detainer to send speedy-trial

        requests by registered mail, but Murdock did not allege that he was subject to a detainer.

        Thus, he failed to show that that provision even applied to him.

               Second, section 15A-711(c) does not necessitate certified or registered mail. This

        provision requires that an inmate who has pending charges, but is not subject to a detainer,

        file his speedy-trial request with the clerk of court where the charges are pending and serve

        it upon the prosecutor pursuant to North Carolina Rule of Civil Procedure 5(b) within six

        months. To “file” a document with the clerk, an inmate must “deliver[] the original

        document to the office where the document is to be filed.” § 15A-101.1(7)(a). An inmate



               9
                  Defendants urge that a speedy-trial demand does not constitute a “claim” or a
        “cause of action” that satisfies Harbury’s requirement that a plaintiff demonstrate he
        possessed a “nonfrivolous” and “arguable” claim. Harbury, 536 U.S. at 416. Instead, they
        characterize these demands as mere requests that prosecutors act within certain timeframes.
        Once a prosecutor receives such a request, they have full discretion to decide how to
        proceed. See Armistead, 807 S.E.2d at 671 (discussing purpose of speedy trial statute).
        We need not decide this issue. Even assuming without deciding that these requests
        constitute “claims” under Harbury, Murdock still has not shown that either statute imposed
        a certified- or registered-mail requirement on him.

                                                     13
USCA4 Appeal: 20-6278       Doc: 46         Filed: 12/01/2022    Pg: 14 of 21




        completes filing “when the original document is received in the office where the document

        is to be filed.” Id. Of course, Murdock would have borne the burden of proving that he

        filed his request with the clerk. See Armistead, 807 S.E.2d at 672. A certified- or

        registered-mail return receipt could have provided one way to prove delivery, but it was

        not the only way—he also could have carried his burden by demonstrating that the clerk’s

        office stamped his document as “filed.” See id. (holding that a file-stamped document

        proves that a document was filed). Additionally, Murdock would not have needed to use

        certified or registered mail to serve the request on the prosecutor, as Rule 5(b) also does

        not impose a certified- or registered-mail requirement.       N.C. R. Civ. P. 5(b)(2)(b)

        (permitting service upon a party by “mailing a copy to the party at the party’s last known

        address”); see also Isenberg v. N.C. Dep’t of Com., 772 S.E.2d 97, 100 (“Rule 5(b) . . .

        places no emphasis on actual delivery and merely requires pleadings and other papers to

        be mailed to the party’s last known address. Instead of proof of actual delivery by return

        receipt, Rule 5(b1) requires a certificate of service to accompany all pleadings or other

        papers required to be served.”). Section 15A-711(c) therefore does not require requests to

        come to the clerk via registered or certified mail. Accordingly, we affirm the district

        court’s dismissal of the access claim. 10


               10
                  Murdock now insists that he presented Defendants with information from the
        North Carolina Prison Legal Services (NCPLS) demonstrating that this statute requires
        certified mail. But he never alleged that he received information from NCPLS about a
        certified-mail requirement. Instead, his complaint vaguely alleges that he “showed every
        one of the defendants in this claim the mandatory steps” for filing a speedy-trial demand.
        J.A. 5. It was not until summary judgment that he presented what appears to be evidence
        regarding the NCPLS communication. As such, the district court did not have the
        opportunity to consider this information at the screening stage, where its review was

                                                    14
USCA4 Appeal: 20-6278      Doc: 46         Filed: 12/01/2022      Pg: 15 of 21




                                                        B.

               The district court also correctly granted Defendants summary judgment on the First

        Amendment claim. Convicted prisoners have a First Amendment right to communicate

        with others outside of prison. Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 213 (4th Cir.

        2017) (citations omitted) (Heyer I). In Turner v. Safley, the Supreme Court held that, to

        violate the First Amendment, a prison policy or regulation must (1) “impinge[] on inmates’

        constitutional rights” and (2) lack a reasonable relation to “legitimate penological

        interests.” 482 U.S. 78, 89 (1987).



                                                        1.

               First, relying on out-of-circuit authority, Defendants assert that their mail policies

        do not impinge on—or even implicate—the First Amendment because Murdock seeks “a

        better way to communicate by mail, not the ability to communicate by mail.” Resp. Br.

        48, ECF No. 29. The Defendants contend that where the ability to communicate exists, the

        First Amendment does not guarantee optimization. In support of this argument, they cite

        Lane v. Williams, which held that a prison’s policy requiring inmates to communicate with

        each other through the U.S. Postal Service instead of through their prison’s internal mail

        system did not impinge on the First Amendment, as the inmates merely sought “a way




        limited to the four corners of the complaint.

                                                        15
USCA4 Appeal: 20-6278      Doc: 46         Filed: 12/01/2022     Pg: 16 of 21




        better than U.S. mail” to correspond, as opposed to the ability to correspond, which already

        existed. 689 F.3d 879, 884 (7th Cir. 2012).

               Defendants’ comparison to Lane is flawed. In the Fourth Circuit, inmates have a

        “First Amendment right to communicate with those outside” their prison. Heyer v. U.S.

        Bureau of Prisons (Heyer II), 984 F.3d 347, 356 (4th Cir. 2021) (emphasis added). Lane

        considered the right of inmates to communicate with each other internally, and it did not

        reach communication rights with the outside world. 689 F.3d at 884. As such, it is

        distinguishable from the case at hand. The mail policies here affected Murdock’s ability

        to communicate beyond the prison walls by U.S. mail. Consequently, they impinged on

        his First Amendment rights. 11



                                                      2.

               Nonetheless, the policies were reasonable under Turner.          The Turner court

        identified four factors to consider when assessing a policy’s reasonableness: (1) whether a

        “valid, rational connection [exists] between the prison regulation and the legitimate

        governmental interest put forward to justify it,” (2) whether “alternative means of

        exercising the right [exist] that remain open to prison inmates,” (3) what “impact



               11
                  Murdock contends that Defendants did not raise this argument below and
        therefore waived their right to make it on appeal. Indeed, Defendants’ brief in support of
        their motion for summary judgment ambiguously argued that Murdock’s allegations and
        evidence “d[id] not support a constitutional claim.” J.A. 59. It is unclear whether
        Defendants were arguing that the policies did not implicate the First Amendment at all, or
        that the policies were constitutionally reasonable. Either way, their lack-of-impingement
        argument fails.

                                                      16
USCA4 Appeal: 20-6278       Doc: 46         Filed: 12/01/2022      Pg: 17 of 21




        accommodation of the asserted constitutional right will have on guards and other inmates,

        and on the allocation of prison resources generally,” and (4) whether there was an “absence

        of ready alternatives” to the regulation in question. Turner, 482 U.S. at 89–90 (cleaned

        up).

               As for the first Turner factor, the policies bore a rational connection to a legitimate

        penological objective that was not “so remote as to render the policy arbitrary or irrational.”

        Heyer II, 984 F.3d at 357 (citing Turner, 482 U.S. at 89–90). Such a logical connection,

        even in “the most general sense,” suffices. Id. (citation omitted). As Murdock highlights,

        Defendants averred below that the mail policies aimed to “safeguard Lanesboro’s

        security,” but the district court did not reference security concerns in its summary judgment

        order. J.A. 58. Instead, it reasoned that certified and regular mail drains limited prison

        resources. J.A. 476. According to Murdock, financial and resource-preservation concerns

        cannot justify restricting certified or registered mail, and the district court should not have

        raised these concerns when Defendants failed to do so. Defendants respond that, even if

        they did not advance this justification below, the connection between certified- and

        registered-mail limitations and the government’s interest in conserving resources “finds

        support in common sense and the record” because these delivery methods place greater

        burdens on prison staff and resources than first-class mail. Resp. Br. 55–56, ECF No. 29.

               Defendants are correct. At summary judgment, Defendants’ evidence demonstrated

        that Defendants delimited the use of certified and registered mail because it strained prison

        resources. This evidence included a declaration from Mabry, who explained that he

        evaluated the time-consuming procedures that the mailroom, inmate trust fund, and U.S.


                                                      17
USCA4 Appeal: 20-6278       Doc: 46         Filed: 12/01/2022     Pg: 18 of 21




        Postal Service staff used to process certified mail. He concluded that “[a]fter careful

        evaluation and in accordance to [sic] policy . . . I used good judgement and delimited

        certified mail to legal mail only.” J.A. 71. Defendants’ evidence also reflects that, in June

        2016, Mabry explained to Murdock that “processing of certified mail for greeting cards

        and personal mail is not feasible. . . .        [Certified personal mail] is redundant and

        unproductive to the mailroom and trust fund staff of the facility, due to the documentation

        and processing involved.” J.A. 136 (responding to one of Murdock’s grievances). Further,

        it is well known that first-class mail costs less and requires less processing than certified

        and registered mail. See supra note 4 (discussing differences between first-class, certified,

        and registered mail); see also J.A. 70 (Mabry declaration) (explaining that certified mail

        costs $6 to $8 per piece to send, depending on weight). The court could find a valid,

        rational connection between limitations on certified and registered mail and the

        preservation of prison resources using common sense and the record.            See Haze v.

        Harrison, 961 F.3d 654, 659 (4th Cir. 2020) (holding that a court can derive a reasonable

        nexus between a policy and particular goal from common sense or evidence); United States

        v. Stotts, 925 F.2d 83, 86 (4th Cir. 1991) (noting that saving scarce prison resources

        constitutes a rational penological interest).

               Indeed, indigent inmates had unlimited access to first-class mail for legal

        documents, and Lanesboro sometimes processed legal mail as “packages” to ensure that

        the mail had enough postage regardless of its size. J.A. 68–69. But this unlimited access

        to first-class mail does not invalidate Defendants’ rational penological objective for

        restricting certified and registered mail, as the latter was more expensive and burdensome


                                                        18
USCA4 Appeal: 20-6278         Doc: 46        Filed: 12/01/2022    Pg: 19 of 21




        for staff. And, importantly, Mabry limited certified and registered mail not just to save

        costs but also to reduce the mailroom staff’s workload. Thus, there is no triable issue as to

        whether a rational connection between the policies and a legitimate penological objective

        exists.

                  The second Turner factor, whether inmates can exercise the asserted right in

        alternative ways, also weighs in Defendants’ favor. First, indigent inmates could use first-

        class mail as an alternative to certified or registered mail. If needed, they could request an

        exception to the policy and send legal mail via registered or certified mail by presenting a

        court order demonstrating this requirement. Likewise, under the 2016 policy update to the

        non-indigent mail policy, non-indigent inmates could still pay to send legal mail via

        certified or registered mail, and they could use first-class mail for personal mail. Murdock

        disputes whether first-class mail provides a workable alternative to certified or registered

        mail, as inmates have no way of confirming that their first-class mail has reached its

        intended recipient. But under Turner, courts afford great deference to prison officials in

        “matters of professional judgment” pertaining to prison administration. Haze, 961 F.3d at

        658 (citation omitted). Lanesboro offered inmates—indigent and non-indigent alike—

        alternatives to certified and registered mail. Murdock effectively “suggests ways that the

        [mail] system could be improved,” but that does not create a genuine dispute under Turner.

        Matherly v. Andrews, 859 F.3d 264, 282 (4th Cir. 2017).

                  Likewise, Defendants prevail on the third Turner factor—the burden of the asserted

        right on guards and other inmates.        As discussed above, the evidence showed that




                                                      19
USCA4 Appeal: 20-6278      Doc: 46          Filed: 12/01/2022     Pg: 20 of 21




        Lanesboro’s limitations on certified and registered mail aimed to alleviate burdens on the

        inmate welfare fund, as well as mailroom and U.S. Postal Service staff.

               The fourth and last Turner factor—whether “ready alternatives” to the challenged

        policy exist—also weighs in Defendants’ favor. Under this factor, “if an inmate claimant

        can point to an alternative that fully accommodates the prisoner’s rights at de minimis cost

        to valid penological interests, a court may consider that as evidence that the regulation does

        not satisfy the reasonable relationship standard.” Turner, 482 U.S. at 91. Murdock submits

        that limiting, not prohibiting, use of certified mail offers a ready alternative, and that a

        complete ban constitutes an “exaggerated response” to financial concerns. Opening Br.

        24–25, ECF No. 24 (quoting Turner, 482 U.S. at 90).

               However, as Defendants correctly respond, neither the indigent nor non-indigent

        policies categorically banned certified or registered mail. Indigent inmates could still send

        certified or registered legal mail if they proved that doing so was required. Non-indigent

        inmates could pay for certified and registered mail for legal documents. Additionally,

        Murdock presented no evidence establishing that his proposed alternative would come at a

        de minimis cost, as this factor requires. For these reasons, the policies do not contravene

        the First Amendment as a matter of law, and we affirm the district court’s judgment

        concerning Murdock’s challenge to them. 12




               12
                  The court below also found, in the alternative, that Defendants were entitled to
        qualified immunity on the First Amendment claim. Because we hold that Defendants did
        not violate Murdock’s First Amendment rights, we need not reach this issue.

                                                     20
USCA4 Appeal: 20-6278     Doc: 46         Filed: 12/01/2022   Pg: 21 of 21




                                                       IV.

              For the foregoing reasons, we affirm the district court’s screening dismissal of

        Murdock’s access claim, as well as the district court’s grant of summary judgment to

        Defendants on his First Amendment claim. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before us, and

        argument would not aid the decisional process.



                                                                                  AFFIRMED




                                                  21